Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


 James Paul Calvert, Appellant                          Appeal from the 4th District Court of Rusk
                                                        County, Texas (Tr. Ct. No. CR17-203).
 No. 06-18-00210-CR         v.                          Memorandum Opinion delivered by Justice
                                                        Burgess, Chief Justice Morriss and Justice
 The State of Texas, Appellee                           Stevens participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below. Therefore, we modify the trial court’s judgment to assess $629.00 in court
costs. As modified, the judgment of the trial court is affirmed.
       We note that the appellant, James Paul Calvert, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.


                                                       RENDERED JUNE 18, 2019
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk